Citation Nr: 0009282	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for a left 
forearm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January to March 1952 and 
from January 1953 to December 1954.  This matter comes to the 
Board of Veterans' Appeals (Board) from an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO granted service 
connection for a left forearm scar and rated the scar as 
noncompensable.  The veteran has perfected an appeal of the 
assigned rating.

This case was previously before the Board in August 1999, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board for consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The left forearm scar is not poorly nourished, ulcerated, 
or tender and painful on objective demonstration, nor does it 
result in any functional limitation of the left upper 
extremity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the left 
forearm scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7803-7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's appeal of the rating 
assigned for the left forearm scar is well grounded within 
the meaning of the statutes and judicial construction and 
that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the appeal.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence consists 
of the reports of VA examinations in November 1997 and 
September 1999 and the veteran's statements.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is noncompensable 
if slight.  Diagnostic Code 7803 provides a 10 percent 
evaluation if a superficial scar is poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provides a 
10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
for other scars indicates that other scars are to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804 and 7805.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
1997.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The report of the veteran's examination on separation from 
service in December 1954 shows that he had a well healed scar 
on the lateral aspect of the left forearm.  His remaining 
service medical records are apparently not available.

In his May 1998 notice of disagreement and November 1998 
substantive appeal the veteran stated that the scar had 
caused him psychological damage and that it resulted in 
functional limitation of the left hand.  He has not reported 
having received any treatment for the left arm since his 
separation from service.

During the November 1997 VA medical examination the veteran 
stated that the scar was incurred when he was stabbed by a 
fellow soldier.  The examiner stated that the scar was 
located on the anterolateral aspect of the proximal third of 
the left forearm.

The report of the September 1999 VA examination indicates 
that the examiner carefully reviewed the claims file in 
conjunction with the examination.  During the examination the 
veteran stated that he believed that people looked at him 
strangely in social situations due to the scar, and that he 
had occasional pain in the forearm.  Examination showed an 
oval scar on the anterolateral proximal third of the forearm 
that was seven centimeters long and one and a half 
centimeters wide.  There was no adhesion, underlying tissue 
loss, inflammation, edema, or keloid formation.  The scar had 
a normal texture and loss of color.  The examiner found as a 
result of the physical examination that the scar was 
superficial, well nourished with no ulcerations, not tender 
or painful on objective demonstration, and productive of no 
limitation of function of the affected part, including any 
limitation of function due to pain with use.  The examiner 
described the scar as mildly cosmetically disfiguring and 
stated that the veteran did not suffer from any disorder, 
such as a psychological disorder, secondary to the scar.

The Board finds that the criteria for a compensable 
disability rating for the left forearm scar have not been met 
at any time since the initiation of the veteran's claim.  
Fenderson, 12 Vet. App. at 119.  The scar is not located on 
the head, face, or neck, and does not warrant a compensable 
rating based on disfiguration.  The medical evidence does not 
show that the scar is poorly nourished or ulcerated, or 
tender and painful on objective demonstration.  Although the 
veteran claimed that the scar caused functional limitation in 
the right hand, the examiner found that the scar did not 
result in any functional limitation of the left forearm or 
hand.  The Board finds, therefore, that the veteran's 
assertions are not probative of functional disability.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its relationship to other 
items of evidence).  The Board has determined, therefore, 
that the requirements for a compensable rating are not met, 
and that the preponderance of the evidence is against the 
appeal to establish entitlement to a compensable disability 
rating for the left forearm scar.  38 C.F.R. § 4.31.


ORDER

The appeal to establish entitlement to a compensable 
disability rating for the left forearm scar is denied.



		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

